Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 2, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147013                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
                                                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                SC: 147013
                                                                   COA: 312441
                                                                   Kent CC: 93-064278-FC
  GREGORY WINES,
          Defendant-Appellant.

  ____________________________________/

         By order of April 28, 2015, the application for leave to appeal the January 25,
  2013 order of the Court of Appeals was held in abeyance pending the decision in
  Montgomery v Louisiana, cert gtd 575 US ___; 135 S. Ct. 1546; 191 L. Ed. 2d 635 (2015).
  On order of the Court, the case having been decided on January 25, 2016, 577 US __; 136
S. Ct. 718; 193 L. Ed. 2d 599 (2016), the application is again considered. Pursuant to
  MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the sentence of the
  Kent Circuit Court on the defendant’s first-degree murder conviction, and we REMAND
  this case to the trial court for resentencing on that conviction pursuant to MCL 769.25
  and MCL 769.25a. See, Miller v Alabama, 567 US ___; 132 S. Ct. 2455; 183 L. Ed. 2d 407
  (2012); Montgomery v Louisiana, supra. In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining question presented should be
  reviewed by this Court.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 2, 2016
           p0418
                                                                              Clerk